Citation Nr: 0312215	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-19 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the claimed 
residuals of an eye injury.  

3.  Entitlement to service connection for the claimed 
residuals of an ear injury.  




REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to May 1965 
with additional service with the United States Army Reserve.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the RO.  

In a May 2001, the Board reopened the previously denied claim 
of service connection for the residuals of an ear injury and 
remanded that matter and the other above listed claims (as 
well as other claims since granted) to the RO for further 
development and adjudication.  



FINDINGS OF FACT

1.  A timely Notice of Disagreement and Substantive Appeal 
were both received following the June 1998 decision with 
respect to claims of service connection for the residuals of 
an ear disability, PTSD and the residuals of an eye injury.  

2.  The veteran has submitted a written withdrawal of his 
appeal of these issues from appellate status.  



CONCLUSION OF LAW

The Board no longer has appellate jurisdiction to consider 
the claims of service connection for the residuals of an ear 
injury, PTSD and the residuals of and eye injury.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2002).  

In this case, a timely Notice of Disagreement was received to 
initiate an appeal from a June 1998 decision, and, after 
receiving a Statement of the Case, the veteran perfected his 
appeal regarding the issues listed above by filing a timely 
Substantive Appeal, thus giving the Board appellate 
jurisdiction over his appeal.  

The veteran is afforded the right by regulation to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204 (2002).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  

A review of the record shows that, in a letter received from 
the veteran in March 2003, he withdrew from appellate status 
these claims of service connection for the residuals of an 
ear injury, PTSD and the residuals of an eye injury.  

Having met the requirements of 38 C.F.R. § 20.204 (2002), the 
veteran has effectively removed these issues from appellate 
status.  With no issues properly before the Board for 
appellate review, the case must be dismissed.  38 U.S.C.A. 
§ 7108 (West 2002).  



ORDER

The appeal of the claims of service connection for the 
residuals of an ear injury, PTSD and the residuals of an eye 
injury is dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

